DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of information disclosure statement(s) filed 10 August 2021 and 11 April 2022 respectively.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “eyeball information acquisition section”; “sightline estimation section”; “display control section”; “gesture information acquisition section”; and “mode switching section” in claim 1 (and dependent claims thereof). Further, limitations is/are: “step of acquiring position and posture information”; “step of estimating a sightline vector”; “step of controlling a display device; “step of acquiring gesture information”; “step of switching between first mode and second mode” in claim 25. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 25 is rejected under 35 U.S.C. 101 because the claim is directed to a computer-readable recording medium which is known in the art to include embodiments which are transitory in nature, such as signals per se. As such, claim 25 is rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4, 14 – 18, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander Shpunt (Publication number: US 2018/0081178 A1), hereafter Shpunt, in view of Cederlund et al; (Publication number: US 2013/0169560 A1), hereafter Cederlund.

Regarding claim 1:
	Shpunt discloses and information processing device (Shpunt ABTRACT; Figure 1 100), comprising: 
 	an eyeball information acquisition section that acquires position and posture information of eyeballs of a user from a first sensor (Shpunt Figure 1 190; [0031] gaze tracking module determines eye position such as light of sight and gaze direction); 
 	a sightline estimation section that estimates a sightline vector of the user on a basis of the position and posture information of the eyeballs (Shpunt [0034] processor 110 determines line of sight vector); and 
 	a display device (Shpunt Figure 1 display 170).
	Shpunt does not disclose:
	a display control section that controls the display device in such a manner that the display device displays a guide image for showing a gaze state based on the estimated sightline vector; a gesture information acquisition section that acquires gesture information of the user, which is different from the position and posture information of the eyeballs, from a second sensor; and a mode switching section that switches between a first mode and a second mode according to a mode switching input provided by the user with regard to the guide image, the first mode being a mode reflecting the position and posture information of the eyeballs in the guide image, the second mode being a mode of correcting the gaze state on the basis of the gesture information.
	However, Cederlund discloses a system for gaze interaction. Cederlund discloses a computer device 30 which relies on both gaze tracking (gaze tracker unit 40) and gesture inputs through input means 50 (Cederlund Figures 1 - 2 and [0111] [0116]) to control the computer device. An input means 50 corresponds to the claimed gesture information acquisition section which acquires gesture inputs such as those described in paragraphs [0122][0135] of Cederlund. Further, gesture inputs of Cederlund are different that those derived from the gaze tracker 40 as illustrated in Figure 2. Cederlund discloses two modes as follows: i) a first mode corresponding to the selection of an object by gazing at the object and ii) fine tuning the selection by performing a gesture when moving the finger (Cederlund [0135] The above modes are switched based on user performing the gesture operation on the input means). Further, Cederlund discloses using cross-hairs to highlight the initialize gaze point (Cederlund [0122]).
	Therefore, it would have been obvious to modify Shpunt to include: a display control section that controls the display device in such a manner that the display device displays a guide image for showing a gaze state based on the estimated sightline vector; a gesture information acquisition section that acquires gesture information of the user, which is different from the position and posture information of the eyeballs, from a second sensor; and a mode switching section that switches between a first mode and a second mode according to a mode switching input provided by the user with regard to the guide image, the first mode being a mode reflecting the position and posture information of the eyeballs in the guide image, the second mode being a mode of correcting the gaze state on the basis of the gesture information, as claimed. Those skilled in the art would appreciate the ability to correct or tune an initial gaze point of the user to a selected area, thereby improving the accuracy of the gaze detecting device.
Regarding claim 2:
	Shpunt (in view of Cederlund) discloses the information processing device according to claim 1, wherein the guide image is an image that shows at least one of a gaze position based on the sightline vector and a gaze object including the gaze position as the gaze state (disclosed by combination of Shpunt 160 and Cederlund [0122]), and the display control section corrects the gaze position on the basis of the gesture information in a case where the second mode is performed (Cederlund [0135] fine tuning performed when movement of finger performed).

Regarding claim 4:
	Shpunt (in view of Cederlund) discloses the information processing device according to claim 2, wherein the display control section corrects the gaze position by correcting the sightline vector on a basis of the gesture information (disclosed by combination of Shpunt 160 and Cederlund [0135] as the initial sightline vector is fine tuned based on finger movement gesture).


Regarding claim 14:
	Shpunt (in view of Cederlund) discloses the information processing device according to claim 2, wherein the mode switching section determines the mode switching input on a basis of an initiation condition and a termination condition (Cederlund [0135] pressure and start of movement corresponds to initiation condition and release corresponds to termination condition).

Regarding claim 15:
	Shpunt (in view of Cederlund) discloses the information processing device according to claim 14, wherein the initiation condition includes at least one of a condition for a time period where the gaze object is gaze at, a condition for presence/absence of operation input provided by the user (Cederlund [0135] finger operation), and a condition for an amount of change in a sightline vector.

Regarding claim 16:
	Shpunt (in view of Cederlund) discloses the information processing device according to claim 14, wherein termination condition includes at least one of a condition for behavior of the eyes of the user, a condition for a rotation speed of the head of the user, a condition for presence/absence of operation input provided by the user (Cederlund [0135] release of finger operation, and a condition for an amount of change in the sightline vector.


Regarding claim 17:
	Shpunt (in view of Cederlund) discloses the information processing device according to claim 1, wherein the gesture information includes at least one of information related to a body gesture when the user is tilting his/her upper body and information related to a hand gesture when the user is moving his/her hand (Cederlund [0135] finger movement includes movement of the hand; see also Figures 4 - 9).

Regarding claim 18:
	Sphunt (in view of Cederlund) discloses the information processing device according to claim 1, wherein the display control section calculates an correction amount for correcting the gaze state in the second mode (Cederlund [0019][0135] and Figure 2  26; the control module determines an adjustment amount or correction when tuning the initial gaze position), and performs display of the guide image in the first mode on a basis of the correction amount (Cederlund [0122]]0135]).


Regarding claim 24:	
	Shpunt discloses an information processing method (Shpunt ABTRACT; Figure 1 - 3 100), that causes a computer system to: 
 	acquire position and posture information of eyeballs of a user from a first sensor (Shpunt Figure 1 190; [0031] gaze tracking module determines eye position such as light of sight and gaze direction);
 	 estimate a sightline vector of the user on a basis of the position and posture information of the eyeballs (Shpunt [0034] processor 110 determines line of sight vector); and 
 	a display device (Shpunt Figure 1 display 170).
	Shpunt does not disclose the method to: control the display device in such a manner that the display device displays a guide image for showing a gaze state based on the estimated sightline vector; acquire gesture information of the user, which is different from the position and posture information of the eyeballs, from a second sensor; and switch between a first mode and a second mode according to mode switching input provided by the user with regard to the guide image, the first mode being a mode of reflecting the position and posture information of the eyeballs in the guide image, the second mode being a mode of correcting the gaze state on a basis of the gesture information.
	However, Cederlund discloses a system for gaze interaction. Cederlund discloses a computer device 30 which relies on both gaze tracking (gaze tracker unit 40) and gesture inputs through input means 50 (Cederlund Figures 1 - 2 and [0111] [0116]) to control the computer device. An input means 50 corresponds to the claimed gesture information acquisition section which acquires gesture inputs such as those described in paragraphs [0122][0135] of Cederlund. Further, gesture inputs of Cederlund are different that those derived from the gaze tracker 40 as illustrated in Figure 2. Cederlund discloses two modes as follows: i) a first mode corresponding to the selection of an object by gazing at the object and ii) fine tuning the selection by performing a gesture when moving the finger (Cederlund [0135] The above modes are switched based on user performing the gesture operation on the input means). Further, Cederlund discloses using cross-hairs to highlight the initialize gaze point (Cederlund [0122]).
	Therefore, it would have been obvious to modify the method disclosed by Shpunt to: control the display device in such a manner that the display device displays a guide image for showing a gaze state based on the estimated sightline vector; acquire gesture information of the user, which is different from the position and posture information of the eyeballs, from a second sensor; and switch between a first mode and a second mode according to mode switching input provided by the user with regard to the guide image, the first mode being a mode of reflecting the position and posture information of the eyeballs in the guide image, the second mode being a mode of correcting the gaze state on a basis of the gesture information, as claimed.  Those skilled in the art would appreciate the ability to correct or tune an initial gaze point of the user to a selected area, thereby improving the accuracy of the gaze detecting device.

	

Regarding claim 25:
	Shpunt discloses a computer-readable recording medium having a program stored thereon, the program executing: a step of acquiring position and posture information of eyeballs of a user from a first sensor; a step of estimating a sightline vector of the user on the basis of the position and posture information of the eyeballs; and a display device.
	Shpunt does not disclose executing: a step of controlling the display device in such a manner that the display device displays a guide image for showing a gaze state based on the estimated sightline vector; a step of acquiring gesture information of the user, which is different from the position and posture information of the eyeballs, from a second sensor; and a step of switching between a first mode and a second mode switching input provided by the user with regard to the guide image, the first mode being a mode of reflecting the position and posture information of the eyeballs in the guide image, the second mode being a mode of correcting the gaze state on a basis of the gesture information.
	
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander Shpunt (Publication number: US 2018/0081178 A1), hereafter Shpunt, in view of Cederlund et al; (Publication number: US 2013/0169560 A1), hereafter Cederlund, in view of Harley et al; (Publication number: US 2006/0267934 A1), hereafter Harley.

Regarding claim 3:
	Shpunt (in view of Cederlund) does not disclose the information processing device according to claim 2, wherein the display control section controls the display device in such manner that the display device displays the guide image including a corrected gaze position in a case where the second mode is performed.
	However, Harley discloses a dual-positioning controller and method for controlling an indicium on a display of an electronic device. More particularly, Harley discloses a dual position controller 20 which is includes two positioning 10a and 10b. One positioning controller is a coarse controller and controls coarse movements of the indicium (cursor) across the display while the other positioning controller is a fine controller and controls fine movements of the indicium across the display (Harley [0023 – 0024]).
	It would have been obvious to modify Sphunt (in view of Cederlund) wherein the display control section controls the display device in such manner that the display device displays the guide image including a corrected gaze position in a case where the second mode is performed, as claimed. Those skilled in the art would appreciate providing feedback to the user regarding the positioning of the cursor as the fine adjustments are made, thereby facilitating the user’s ability to make the appropriate cursor adjustment.

Claim(s) 5  and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander Shpunt (Publication number: US 2018/0081178 A1), hereafter Shpunt, in view of Cederlund et al; (Publication number: US 2013/0169560 A1), hereafter Cederlund, in view of Raffle et al; (Patent number: US 8, 947, 323 B1), hereafter Raffle.

Regarding claim 5:
	Shpunt (in view of Cederlund) does not disclose the information processing apparatus according to claim 2, wherein the gesture information includes information related to a head gesture when the user rotates his/her head, and the display control section controls the display device in such a manner that the display device displays the guide image including the gaze position that is corrected according to rotation of the head of the user in a case where the second mode is performed.
	However, Raffle discloses content display methods. More particularly, Raffle discloses using movement of the head (such as movements 222, 224, and 226 corresponding to the claimed head gesture; see Figures 2A – 2C) to control the movement of a displayed cursor 210 on the screen.
	It would have been obvious to modify the input mean 50s of Shpunt  such that: the gesture information includes information related to a head gesture when the user rotates his/her head, and the display control section controls the display device in such a manner that the display device displays the guide image including the gaze position that is corrected according to rotation of the head of the user in a case where the second mode is performed, as claimed, by simply and predictably substituting the user input means 50 to include the hmd rotation sensing.

Regarding claim 6:
	Sphunt (in view of Cederlund and Raffle) discloses the information processing device according to claim 5, wherein the display control section rotates the sightline vector in a rotation direction of the head of the user (disclosed in combination of Sphunt [0135] and Raffles Figure 2C when user rotates head to tune the cursor position).



Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander Shpunt (Publication number: US 2018/0081178 A1), hereafter Shpunt, in view of Cederlund et al; (Publication number: US 2013/0169560 A1), hereafter Cederlund, in view of Bird et al; (Patent number: US 6, 323, 884 B1), hereafter Bird.

Regarding clam 19:
	Sphunt (in view of Cederlund) does not disclose the information processing according to claim 1, wherein the display controls selection selects and object having smallest degree of sightline separation from the sightline vector, as a gaze target of the user from among one or more objects serving as gaze targets.
	However, Bird discloses assisting user selection of graphical user elements. More particularly, Bird discloses assisting the user with selecting a GUI element when the distance between gaze position identified by a gaze tracker and GUI position is less than a predetermined distance (Bird Col 8 line 53 – Col 9 line 5).
	It would have been obvious to modify Sphunt (in view of Cederlund) wherein the display controls selection selects and object having smallest degree of sightline separation from the sightline vector, as a gaze target of the user from among one or more objects serving as gaze targets, as claimed. Those skilled in the art would appreciate assisting the user in selecting a GUI element, thereby reducing a burden on the user of the device.



Regarding claim 20:
	Sphunt (in view of Cederlund and Bird) does not disclose the information processing device according to claim 19, wherein the degree of separation from the sightline vector is an angular interval between the sightline vector and a position vector of the object.
	However, Official notice is taken of angular distance as a measure of separation between objects of interest and that it would be obvious to further modify Sphunt (in view of Cederlund and Bird) such that the distance calculator relies on an angular distance wherein the degree of separation from the sightline vector is an angular interval between the sightline vector and a position vector of the object, as claimed, by simply and predictably substituting the distance as calculated by the distance calculator with an angular distance.

Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander Shpunt (Publication number: US 2018/0081178 A1), hereafter Shpunt, in view of Cederlund et al; (Publication number: US 2013/0169560 A1), hereafter Cederlund, in view of Jonathan Josephson (Publication number: US 2015/0135132 A1), hereafter Josephson.

Regarding claim 21:
	Shpunt (Cederlund) does not disclose the information processing device according to claim 1, wherein the guide image includes one or more objects serving as gaze targets of the user, and the display control section controls the display device in such a manner that the display device displays a guide image wherein display of the respective objects changes according to degrees of separation between one or more objects and the sightline vector.
	However, Josephson discloses selection attractive interfaces, systems and apparatus including such interfaces, method for making and using the same. More particularly, Josephson discloses selection objects 106 (corresponding to claimed guide objects) which changes according to a degree of separation between the selection object 104 and objects 106 (see Figures 1B – 1D; selectable objects change in size).
	It would have been obvious to modify Sphunt (in view of Cederlund) wherein the guide image includes one or more objects serving as gaze targets of the user, and the display control section controls the display device in such a manner that the display device displays a guide image wherein display of the respective objects changes according to degrees of separation between one or more objects and the sightline vector, as claimed. Those skilled in the art would appreciate the ability to make object discrimination easier (Josephson [0020]).

Regarding claim 22:
	Sphunt (in view of Cederland and Josephson) discloses the information processing apparatus according to claim 21, wherein the display control section changes at least one of a color, size, shape, and behavior of the one or more objects according to the degree of separation (Josephson Figures 1B – 1D; selectable objects change size), but does not disclose wherein the degree of separation from the sightline vector is an angular interval between the sightline vector and the position vector of the object.
 	However, Official notice is taken of angular distance as a measure of separation between objects of interest and that it would be obvious to further modify Sphunt (in view of Cederlund and Josephson) such that the distance calculator relies on an angular distance wherein the degree of separation from the sightline vector is an angular interval between the sightline vector and a position vector of the object, as claimed, by simply and predictably substituting the distance as calculated by the distance calculator with an angular distance.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander Shpunt (Publication number: US 2018/0081178 A1), hereafter Shpunt, in view of Cederlund et al; (Publication number: US 2013/0169560 A1), hereafter Cederlund, in view of Jonathan Josephson (Publication number: US 2015/0135132 A1), hereafter Josephson, and in view of Guenter et al; (Publication number: US 2014/0247277 A1), hereafter Guenter.

Regarding claim 23:
	Sphunt (in view of Cederlund and Josephson) does not disclose the information processing device according to claim 21, wherein the display control section performs one of a blur processes and a hiding process on an object that is not included in a predetermined angular range based on the sightline vector, among the one or more objects.
	However, Guenter discloses foveated image rendering. More particularly, Guenter discloses rendering and displaying a foveated image to the user on the display device based on eccentricity layer (Guenter Figure 8 806, 808, 810). The angular distance away from the central gaze direction is referred to as eccentricity (Guenter [0015]) and the image is foveated image is presented to the user from blurry to sharp (Guenter [0060] objects away from center gaze direction are displayed as blurred).
	It would have been obvious to further modify Sphunt (in view of Cederland and Josephson) wherein the display control section performs one of a blur processes and a hiding process on an object that is not included in a predetermined angular range based on the sightline vector, among the one or more objects, as claimed. Those skilled in the art would appreciate reducing computational power by reducing the amount of rendering as eccentricity increases.

Allowable Subject Matter
Claims 7 – 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719. The examiner can normally be reached Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHIR K RAYAN/Primary Examiner, Art Unit 2623